DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.
The applicant argues that Qu fails to teach scheduling across multiple shifts, and teaches away from lot scheduling.
The examiner respectfully submits that the instant application does not define or even mention “shift” at all. The closest language appears in [0022] as filed, but merely references “shiftly” as one of several “buckets of time” to process the associated calculations. This renders the claimed time horizon of “comprising multiple shifts” as indefinite, and lacking written description to determine the metes and bounds of the claimed subject matter. The usual and customary definition of “shift” in the semiconductor manufacturing industry is not specifically defined, although typical “shifts” are 8 – 12 hours, it is unclear how long the claimed “shift” lasts. Likewise, Qu fails to expressly disclose the specific time horizons for the calculations of the method, however, Qu does provide consistent use of the term 
Regarding the applicants arguments directed to lot scheduling, the instant application merely defines lot schedule as “The lot schedule determines the time each lot processes and the machine the lot is processed on.” [0013]. Qu expressly teaches that all or a portion of a wafer lot may be scheduled for processing ([0023]), along with teachings to run lots on multiple tools ([0027], applicant discussion of 
The examiner respectfully submits that the instant claims are directed to creating a lot schedule based on a conversion schedule and production targets – the first model defining bottleneck machines and the second model defining conversion schedules of the bottleneck machines. The claimed production schedule for processing groups of common parts (lots) is produced only as a result of the first and second models being run. Qu teaches a safe stock point s that is an aggregate for all devices [0048], and uses that reorder point to subsequently schedule lots [0049]. The examiner notes that within a semiconductor facility, as noted by Qu in [0009], lots may be used to satisfy demand for different OPNs, and devices are grouped by “lots” (claim 11). Qu is intimately concerned with meeting production targets for groups of common devices while reducing capacity losses in bottleneck machines due to setup changes, and includes discussions directed to WIP balancing ([0046]). This is identical to the recited claims and includes additional improvements over the claimed process of scheduling a portion of a production line over some arbitrary undefined period of time. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "shifts" in claims 1, 8, and 15 is a relative term which renders the claim indefinite.  The term "shifts" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A “shift” is typically an 8 – 12 hour period of time used to define a workers work period, however it is arbitrarily defined for any particular situation. Since the term is not defined in a way that allows for determining the requisite time horizon being used to perform the planning operation, it is indefinite as to the metes and bounds of the claimed invention. For example, if a facility defines a worker work shift as 4 hours for time and attendance purposes, but plans based on a 24 hour production day, it is unclear if that would constitute an infringement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 9, 11 – 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qu (US 2009/0171492).

Regarding claim 1, Qu teaches:

receiving factory data comprising identification of a bottleneck family comprising at least one semiconductor processing machine of the bottleneck family, and at least one of processing speed, factory route, and conversion information of the at least one semiconductor processing machine; receiving production targets comprising a time period and a quantity of semiconductor product to be produced on the at least one semiconductor processing machine ([0027] – [0038] teaches mixed integer models as standard for processing); 
running a first mathematical programming model comprising one of a mixed integer programming model, a mixed integer quadratic programming model, and a linear programming model, that takes the factory data and the production targets as input, to produce a first solution, and processing the first solution to produce a bottleneck loading plan defining components of the production targets to be produced by the at least one semiconductor processing machine of the bottleneck family during the time period ([0039] – [0045]; [0050] bottleneck tool for group 195 is determined); 
running a second mathematical programing model comprising a mixed integer programming model to model semiconductor products processed, applied to the bottleneck loading plan, that produces a second solution comprising a conversion time for a semiconductor processing machine and a quantity of steps in a production flow to be processed before conversion, and processing the second solution to produce a conversion schedule for the at least one machine of the bottleneck machine families ([0046]; second step in defining setup schedule is evaluating setup points to minimize incoming materials); 
creating a lot schedule for the factory by running a simulation that follows the conversion schedule ([0047] – [0050]; reorder points for lots are determined based on bottleneck setup schedules); and 
processing the lot schedule with a dispatch system coupled to the at least one semiconductor processing machine to automatically produce semiconductor products in accordance with the lot schedule ([0049]; 230; reorder point triggers pull of lots or setup change).

Regarding claim 2, Qu teaches:
([0049]).
Qu expressly teaches a cascading algorithm for optimizing equipment changeovers of bottleneck machines in a semiconductor back-end operation, using mixed integer programming models.
Regarding claim 5, Qu teaches:
The method of claim 1, wherein the lot schedule includes at least an identification of each machine in the factory and corresponding start time and finish time for each lot for each time period ([0050]).
Regarding claim 6, Qu teaches:
The method of claim 1, wherein the second mathematical programing model further models equipment groups or individual pieces of equipment and models quantity of products processed ([0050]).
Regarding claim 7, Qu teaches:
The method of claim 1, wherein the conversion schedule includes quantity of product processed for each machine of the bottleneck machine families for a specified time period and time spent in each conversion for the specified time period ([0047]).

Regarding claims 8, 9, 12 – 16, 19, and 20, these computer readable medium and system claims are rejected similarly to their corresponding method claims above.

Regarding claims 4, 11, and 18, Qu teaches optimizing bottleneck equipment changeover schedules and WIP balancing ([0046]), but fails to expressly disclose:
The method of claim 1, wherein the conversion schedule distributes conversions evenly through a selected time period.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the method of Qu to evenly distribute conversions when it allows for optimal manufacturing line performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624